Appeal by defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered January 20, 1983, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Harrington, J.), of that branch of defendant’s pretrial motion which sought suppression of identification testimony.
Judgment affirmed.
Since defendant pleaded guilty to robbery in the second degree as a lesser included offense of robbery in the first degree charged in the indictment, the issue of the sufficiency of the Grand Jury evidence was waived (see, People v Pelchat, *66062 NY2d 97, 108; People v Thomas, 74 AD2d 317, affd 53 NY2d 338; see also, People v Case, 42 NY2d 98). Moreover, the prosecution did not fail to timely produce exculpatory matter. Finally, suppression of the identification testimony of the witness Weatherly was properly denied (see, Manson v Brathwaite, 432 US 98). Mangano, J. P., Bracken, Niehoff and Fiber, JJ., concur.